Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-19 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201810869741.1, filed on August 02, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 23, 2019 has been received and considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Reference number 10 in page 7, line 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 

  Specification
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
The disclosure is objected to because of the following informalities: 
"Fig. 2 shows a perspective view of a head cartridge of a rail lifting head according to an embodiment of the present invention for lifting a conductor rail," as disclosed in page 6, lines 27-28 is a repeat of page 6, lines 19-20. 
 "Rail lifting head 20" as disclosed in page 9, line 21 appears like it should read "head gate member 20". 
 "Rail lifting head 20" as disclosed in page 9, line 24 appears like it should read "head gate member 20".
Page 10, lines 14-16 disclosed "The shorter opposed vertical rollers 228A are typically between 200 and 300 mm in length. The longer opposed vertical rollers 228B are typically between 100 and 150 mm in length." It appears that the two dimensions described above are mixed up, since the longer roller is disclosed to have a length shorter than the shorter roller.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knape (DE2237159A1, provided with translation).
Regarding claim 1, Knape teaches (Fig. 4-6): A rail lifting head (30) comprising: a head gate member (54) defining a gate aperture (Fig. 4); a rail support member (56) removably secured to the gate member (54) and adapted to support a rail (44) vertically within the gate aperture (Fig. 4); and a head cartridge (60) adapted to be removably secured to the head gate member (54), wherein the head cartridge (60) includes two opposed vertical rollers (64) adapted to support a rail (44) laterally within the gate aperture (Fig. 4) and a fixing (shaft slot at top of cartridge 60) adapted to removably secure the head cartridge (60) to the head gate member (54).
Regarding claim 3, Knape teaches the elements of claim 1, as stated above. Knape further teaches (Fig. 5): the opposed vertical rollers (64) are each mounted for rotation about a vertical axis of rotation (axis of axle 62).
Regarding claim 5, Knape teaches the elements of claim 1, as stated above. Knape further teaches (Fig. 5): the rail support member (56) comprises a roller (56) mounted for rotation on a horizontal axis (axis of roller 56).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Knape (DE2237159A1, provided with translation) and Mcculloch (WO 2005095716 A1, provided by examiner).
Regarding claim 6, Knape teaches the elements of claim 1, as stated above. Knape does not explicitly teach a rail support member adapted for rotation about a vertical axis at one end of the rail support member. 
However, Mcculloch teaches (Fig. 2 and 3b): the rail support member (52) is adapted for rotation about a vertical axis at one end of the rail support member (52) (Mcculloch, page 11, lines 19-22), such that the gate aperture (48) may be opened and lowered over a rail (Fig. 3b). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, for Knape to modify the rail support member such that it can rotate about a vertical axis at one end, as taught by Mcculloch, in order to "permit a rail to be received between the side members from below" (Mcculloch, page 11, lines 21-22).
Regarding claim 7, Knape teaches the elements of claim 1, as stated above. Knape does not explicitly teach a head top plate with two side walls extending down. However, Mcculloch teaches (Fig. 2): a head top plate (54) with two side members (50) extending down from the head top plate.

Regarding claim 18, Knape teaches the elements of claim 1, as stated above. Knape further teaches (Fig. 4-5): A method of lifting a rail (44) using a rail lifting head (30) according to claim 1, the method comprising: securing the head cartridge (60) to the head gate member (54) using the fixing (Fig. 4); and raising the rail lifting head (30) to lift the rail (44) on the rail support member (56). Knape does not explicitly teach the methods of removing or rotating the rail support member, lowering the gate aperture over a portion of a rail raised above the ground, and closing the gate aperture by replacing or rotating the rail support member beneath the portion of the rail. 
However, Mcculloch teaches (Fig. 2 and 3b): a method of lifting a rail (80) comprising: opening the gate aperture (48) of the head gate member (Fig. 2) by removing or rotating the rail support member (56); lowering the gate aperture (48) over a portion of a rail (80) raised above the ground (Mcculloch, page 13, lines 1-4); Fig . 2 and 3b); closing the gate aperture (48) of the head gate member (Fig. 2) by replacing or rotating the rail support member (56) beneath the portion of the rail (Mcculloch, page 13, lines 11-13). 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for Knape to include the methods of rotating a rail support member, lowering the gate aperture over a rail, and closing the gate aperture by rotating the rail support member beneath the rail, as taught by Mcculloch, in order to "permit a rail to be received between the side members from below" (Mcculloch, page 11, lines 21-22).

Allowable Subject Matter
Claims 2, 4, 8-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 2, the prior art fails to teach that the opposed vertical rollers each extend between a lower horizontal plate and a common top plate of the head cartridge. While Gammie (US 3120819 A) teaches (Fig. 3): opposing rollers (107, 152) extending between a lower horizontal plate (105, 150) and a top plate (106, 151), the top plate is not “common” to the two opposing rollers. Additionally, the examiner finds no obvious reason to modify Knape such that there are lower horizontal plate and a common top plate sandwiching the vertical rollers. Such a modification would require improper hindsight reasoning.
Regarding claim 4, the prior art fails to teach that the head cartridge includes two pairs of opposed vertical rollers, wherein the vertical axes of rotation are arranged to form a rectangular grid in plan. While Knape teaches (Fig. 5): two vertically opposed rollers (64) that may be interpreted as the rollers in the instant application, the examiner finds no obvious reason to modify Knape such that there is two pairs of vertically opposed rollers with vertical axes that form a rectangular grid. Such a modification would require improper hindsight reasoning. 
Regarding claim 8 and its depending claims 9 and 10, the prior art fails to teach a first vertical shaft member coupled to a first hinge end of the rail support member, wherein the first vertical shaft member is mounted on the head top plate for rotation about a vertical axis. While Mcculloch (WO 2005095716 A1, provided by examiner) teaches (Fig. 2): a rail support member (56) coupled at a first end to a first vertical shaft member (50) which is mounted on the head top plate (54) for rotation about a vertical axis (Fig. 2), and which depends from the head top plate (54), the examiner finds no obvious 
Regarding claims 11-14, the prior art fails to teach that the head cartridge includes two pairs of opposed vertical rollers, wherein the first pair is spaced apart from the second pair by between 50-150 mm in the direction of the rail. While Knape teaches (Fig. 5): two vertically opposed rollers (64) that may be interpreted as the vertical rollers in the instant application, the examiner finds no obvious reason to modify Knape such that there are two pairs of vertically opposed rollers, spaced apart by 50-150 mm in the direction of the rail. Such a modification would require improper hindsight reasoning.
Regarding claim 15, the prior art fails to teach one or more lugs attached to the top plate of the head cartridge and adapted to engage with associated slots provided in the head top plate of the head gate member. While Knape teaches a fixing (slot attachment with a horizontal shaft along a horizontal axis 66), the examiner finds no obvious reason to modify Knape such that the fixing comprises one or more lugs attached to the top plate of the head cartridge, and adapted to engage with associated slots in the head top plate. Such a modification would require improper hindsight reasoning. 
Regarding claim 16 and its depending claim 17, the prior art fails to teach that each head cartridge includes two pairs of opposed vertical rollers to support a rail laterally within the gate aperture. While Knape teaches (Fig. 5): two vertically opposed rollers (64) that may be interpreted as the vertical rollers in the instant application, the examiner finds no obvious reason to modify Knape such that there are two pairs of vertically opposed rollers to support a rail laterally. Such a modification would require improper hindsight reasoning.
Regarding claims 19, the prior art fails to teach that a head cartridge with two pairs of opposed vertical rollers, wherein the first pair is spaced apart from the second pair by between 50-250 mm in the direction of the rail. While Knape teaches (Fig. 5): two vertically opposed rollers (64) that may be .


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-3120819-A: Teaches a rail threader for lifting, guiding, and controlling movement of the ribbon rail, comprising a housing, a cartridge, two vertically opposed rollers each with top and bottom support members (Fig. 3), a bottom rail support roller, and a handle member for rotating the vertical roller about a transverse axis. 
US-3199462-A: Teaches a rail threader with a removable locking shaft 84, two vertically opposed rollers, a bottom rail support roller, and a handle 85 for rotating the vertical roller about a transverse axis
US-3635164-A: Teaches a method and apparatus for transposing a pair of railroad rails, comprising a head gate member, a cartridge, two vertically opposed rollers 116 with a common top plate, and a bottom support roller 106.
GB-2160919-A: Teaches a rail lifting and guiding device with head cartridge 24, vertically adjustable levers (28A, 28B), horizontal shaft/roller 50, and vertical roller 52.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102.  The examiner can normally be reached on Mon. through Fri. 7:30am to 4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617